Citation Nr: 0946204	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  08-14 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether the appellant meets the criteria for award of 
independent living services. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1964 to July 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Vocational Rehabilitation 
and Employment (VR&E) Division of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The appellant had a RO hearing in January 2008.  A transcript 
of the hearing is of record.  The appellant testified before 
the undersigned Veterans Law Judge in February 2009.  A 
transcript of the hearing is of record.  


FINDING OF FACT

Financial assistance to remodel the appellant's bathroom is 
not necessary to improve his independence in daily living.


CONCLUSION OF LAW

The criteria for entitlement to a program of independent 
living services have not been met.  38 U.S.C.A. §§ 3104, 
3109, 3120 (West 2002); 38 C.F.R. §§ 21.76(a)(2), 21.160, 
21.162 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 describes VA's 
duties to notify and assist claimants in substantiating 
claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).

There is no indication that Congress intended the VCAA to 
revise the unique, specific claim provisions of Chapter 31, 
Title 38 of the United States Code.  Barger v. Principi, 16 
Vet. App. 132, 138 (2002).  Accordingly, VCAA notice is not 
required in this case.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

Legal Criteria 

VA may conduct programs of independent living services for 
severely handicapped persons.  See 38 U.S.C.A. § 3120(a).  
The purpose of independent living services is to assist 
eligible Veterans whose ability to function independently in 
family, community, or employment, is so limited by the 
severity of disability (service and nonservice-connected) 
that vocational or rehabilitation services need to be 
appreciably more extensive than for less disabled veterans.  
See 38 C.F.R. § 21.160(a).

The term "independence in daily living" means the ability of 
a veteran, without the services of others or with a reduced 
level of the services of others to live and function within 
the Veteran's family or community.  38 C.F.R. § 21.160(b). 
Independent living services may be furnished: (1) as part of 
a program to achieve rehabilitation to the point of 
employability; (2) as part of an extended evaluation to 
determine the current reasonable feasibility of achieving a 
vocational goal; (3) incidental to a program of employment 
services; or (4) as a program of rehabilitation services for 
eligible veterans for whom achievement of a vocational goal 
is not currently reasonably feasible.  This program of 
rehabilitation services may be furnished to help the Veteran: 
(i) function more independently in the family and community 
without the assistance of others or a reduced level of the 
assistance of others; (ii) become reasonably feasible for a 
vocational rehabilitation program; or (iii) become reasonably 
feasible for extended evaluation.  See 38 C.F.R. § 21.160(c).

The services which may be authorized as part of an Individual 
Independent Living Program include: (1) any appropriate 
service which may be authorized for a vocational 
rehabilitation program as that term is defined in § 21.35(i) 
except for a course of educational training as described in § 
21.120; and (2) independent living services offered by 
approved independent living centers and programs which are 
determined to be necessary to carry out the Veteran's plan 
including: (i) evaluation of independent living potential; 
(ii) training in independent living skills; (iii) attendant 
care; (iv) health maintenance programs; an (v) identifying 
appropriate housing accommodations.  See 38 C.F.R. § 
21.160(d).

A program of independent living services and assistance is 
approved when: (1) VA determines that achievement of a 
vocational goal is not currently reasonably feasible; (2) VA 
determines that the Veteran's independence in daily living 
can be improved, and the gains made can reasonably be 
expected to continue following completion of the program; (3) 
all steps required by §§ 21.90 and 21.92 of this part for the 
development and preparation of an Individual Independent 
Living Program, have been completed; and (4) the VR & E 
officer concurs in the IILP.  See 38 C.F.R. § 21.162(a).

Analysis 

The appellant seeks an award of independent living services.  
Specifically, he requests bathroom remodeling paid for by the 
VA.  The appellant is service connected for major depressive 
disorder, chronic lumbar strain, bilateral hearing loss, 
tinnitus and chronic headaches and dizziness.  His combined 
disability rating is 80 percent disabling with individual 
unemployability.  

The evidence reveals that the appellant resides in a home 
that consists of a main house and a 400 square foot studio 
apartment.  The appellant's son and family live in the main 
house and the appellant lives in the studio apartment.  In a 
March 2007 case support evaluation form, it was noted that 
the appellant is not willing to renovate his bathroom using 
the current square footage of the home and that he does not 
understand that under the ILS program the VA cannot do a 
major home renovation.  

K.L. of TECH4U! Adaptive Solutions found in May 2007 that the 
appellant was able to bathe and toilet himself independently 
but with considerable pain.  She further noted that assistive 
technology would not assist the appellant in the toilet and 
shower due to the extremely small bathroom.  She noted that 
the bathroom was narrow, less than 6' wide and long and there 
is no room in the bathroom to put a bath/shower chair or 
transfer bench due to the narrow size.  It was found that the 
interior bathroom in the main part of the home provided no 
greater accessibility than the appellant's current 
arrangement and that while assistive technology may be added 
to that bathroom it would not be useable for the rest of the 
family and would not provide enough support for the appellant 
to be independent.  It was also noted that the appellant 
indicated that he would not use the interior bathroom.  The 
case examiner then noted that the bathroom the appellant 
currently uses has not been modified and no technology can be 
added to increase his safety.  

It was noted in June 2007 that the appellant is able to 
ambulate without assistance but he had difficulty utilizing 
his 30'x 30' shower stall.  The case examiner further noted 
that the appellant does not have room within the existing 
home to accommodate bathroom modifications which are deemed 
to be necessary part of his IILP.

K.L. noted in December 2007 that the appellant's main problem 
is the size and accessibility of his bathroom and that he is 
unable to use the toilet or shower safely and has limited 
room to make modifications.  She noted that while the 
appellant experiences pain upon using the shower and toilet, 
he is able to do independently (without assistance).  No 
assistive technology was recommended for the appellant at 
that time.  

The appellant's daughter has stated that the only way the 
appellant's shower is big enough is if he stands there and 
someone bathes him.  She stated that there is not enough room 
in the shower for someone with back or feet problems to 
safely shower.  During his hearing, the appellant related 
that his shower is only 30'x30' and that he only has room to 
let the water run down him.  He stated his showering 
restrictions have affected his hygiene. 

Based on a review of the evidence of record, the Board finds 
that the requested bathroom remodeling is not warranted.  In 
this regard, the Board notes that bathroom remodeling is not 
required to allow the appellant to achieve independent 
living.  The Board recognizes that the appellant's current 
bathroom is small in size and that he may experience some 
pain upon using the shower and toilet.  However, it has been 
consistently determined that he is able to shower and toilet 
independently.  Although the appellant has related that his 
disabilities continue to worsen and that he has been told 
that he can expect to be using a wheelchair full time in the 
future, at this time it has been determined that the 
appellant is able to ambulate without assistance.  The Board 
further notes that at his hearing, the appellant walked in 
without the assistance of a cane, crutches or a wheelchair.  

The appellant's representative has noted that in a letter 
from R.F., R.F. mentioned that provisions that benefited the 
appellant were in place at an earlier time.  The appellant's 
representative argues that if the appellant depended on those 
provisions promised in that letter that the maximum benefit 
should be allowed for the appellant.  However, the Board 
notes that in the August 2007 letter from R.F., R.F. noted 
that required procedures were not followed and that as a 
result the file lacked essential information which was needed 
to determine the services and assistance required to address 
the appellant's independent living needs, if any.  The letter 
did not affirmatively state that the appellant qualified for 
the provisions but rather that certain procedures needed to 
be followed to determine the appellant's needs.  

Although the Board has no reason to doubt that a remodeled 
bathroom would be beneficial for the appellant, there is 
nothing in the record which indicates that it is necessary 
for independent living.  The Board notes that VA has wide 
discretion in the types of equipment and services to be 
approved.  However, as noted by VA's General Counsel, in 
making a determination for approving such service "the 
operative word...is 'necessary,' that is the services 
provided must be vital to achieving the [independent living] 
goal, not merely desirable or helpful."  See VAOPGCPREC-6-
2001.  The Board finds that the requested bathroom remodeling 
is not shown to be necessary.  Moreover, the Board notes that 
it has been consistently noted that the appellant does not 
have room within the existing home to accommodate the 
bathroom modifications he requests.  While the Board is 
cognizant of the severity of the appellant's disabilities, 
the record reflects that the appellant is able to bathe and 
toilet himself independently and that the appellant does not 
have room within the existing home to accommodate bathroom 
modifications.  For these reasons, the appellant's request 
for bathroom remodeling under an Individual Independent 
Living Program is denied.


ORDER

An award of independent living services in accordance with 
38 C.F.R. § 21.160 is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


